Citation Nr: 0612182	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  99-08 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation prior to May 15, 
2000, for a right knee disability, on appeal from an initial 
grant of service connection.

2.  Entitlement to an evaluation in excess of 10 percent, 
after May 15, 2000, but prior to July 11, 2003, for a right 
knee disability, on appeal from an initial grant of service 
connection.

3.  Entitlement to an evaluation in excess of 20 percent, 
after August 31, 2003, for a right knee disability, on appeal 
from an initial grant of service connection.

4.  Entitlement to a compensable evaluation prior to May 2, 
2003, for a left knee disability, on appeal from an initial 
grant of service connection.

5.  Entitlement to an evaluation in excess of 10 percent, 
after May 1, 2003, for a left knee disability, on appeal from 
an initial grant of service connection.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active service from February 1986 to August 
1987; she also had service in the US Army Reserves from March 
1989 to February 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Cleveland, Ohio.  That decision granted service connection 
for bilateral knee disorders and denied service connection 
for a lower back disability.  The veteran's knee disorders 
were assigned noncompensable evaluations.  The veteran was 
notified of that decision and she appealed to the Board for 
review.  

The record reflects that since being on appeal, increased 
evaluations have been assigned for both the right and left 
knees.  The right knee was assigned a 10 percent disability 
rating on May 15, 2000, and a 20 percent disability 
evaluation on September 1, 2003.  The Board notes that a 100 
percent temporary total evaluation resulting from knee 
surgery was granted, effective from July 11, 2003, to 
September 1, 2003.  The left knee was assigned a 10 percent 
rating on May 2, 2003.  

The record reflects that all three issues on appeal (both 
knees and the back) were remanded by the Board in June 2001 
for the purpose of obtaining additional information.  In 
September 2004, the Board issued a  Decision/Remand on the 
three issues.  Specifically, the Board concluded that the 
evidence did not support the veteran's assertions that she 
now had a back disorder that was related to her military 
service.  Hence, that issue was denied.  The other two issues 
were remanded.

The claim was once again returned to the Board, and again the 
claim was remanded in September 2004.  The claim was returned 
so that additional, and required, medical information could 
be obtained and included in the claims folder.  The claim has 
since been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the 
issues addressed in this decision.

2.  X-ray films did not show evidence of arthritis until May 
2000.  

3.  The veteran's knees produce some pain but the veteran's 
ability to function has not been impeded.

4.  The veteran's right knee, from May 2000 to July 2003, 
produces slight limitation of motion.

5.  The veteran's right knee, from September 2003, produces 
slight to slightly moderate limitation of motion.  

6.  The veteran's left knee after April 2003 produces slight 
limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation prior to May 
15, 2000, for a right knee disability, on appeal from an 
initial grant of service connection, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5003, 5257, 5260, 
and 5261 (2005). 

2.  The criteria for an evaluation in excess of 10 percent, 
after May 15, 2000, but prior to July 11, 2003, for a right 
knee disability, on appeal from an initial grant of service 
connection, have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.1- 4.14, 
4.104, Diagnostic Codes 5003, 5257, 5260, and 5261 (2005). 

3.  The criteria for an evaluation in excess of 20 percent, 
after August 31, 2003, for a right knee disability, on appeal 
from an initial grant of service connection, have not been 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5003, 
5257, 5260, and 5261 (2005). 

4.  The criteria for a compensable evaluation prior to May 2, 
2003, for a left knee disability, on appeal from an initial 
grant of service connection, have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.104, Diagnostic Codes 5003, 5257, 5260, and 5261 
(2005). 

5.  The criteria for an evaluation in excess of 10 percent, 
after May 1, 2003, for a left knee disability, on appeal from 
an initial grant of service connection, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.321, 4.1- 4.14, 4.104, Diagnostic Codes 5003, 5257, 
5260, and 5261 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The record reflects that the veteran received notification of 
the VCAA in letters dated April 2003, November 2004, and 
again in September 2005.  All three letters were issued after 
the initial agency of original jurisdiction (AOJ) decision.  
These letters informed the appellant of what evidence was 
required to substantiate the claim for increased evaluations, 
and of her, and VA's, respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her possession to the VA.

Despite the fact that the notice was provided at various 
times throughout the appeal process, the Board finds that 
there was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notices were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notices 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

The Board further notes that the veteran was notified of the 
information necessary to substantiate her claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and the Board's numerous actions since the 
veteran filed her original appeal.  Specifically, in those 
documents, the appellant has been told that she needed to 
submit evidence supporting her assertions that her bilateral 
knee disability should be assigned higher evaluations than 
has been assigned over the course of this appeal.  

VA informed the appellant of which evidence she was to 
provide to VA and which evidence VA would attempt to obtain 
on her behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the veteran.  The VA 
informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The veteran was told that she should inform the VA of any 
additional records or evidence necessary for her claim.  The 
Board would add that the veteran's accredited representative 
has also been informed of the information needed to support 
the veteran's contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that during the 
course of the appeal, the veteran has undergone numerous VA 
medical examinations with respect to her knees.  All of these 
have been accomplished in order to determine whether the 
veteran should be granted an increased evaluation for either 
knee.  Given the foregoing, the Board finds that the VA has 
substantially complied with the duty to obtain the requisite 
medical information necessary to make a decision on the 
veteran's claim.

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records, 
and they have been included in the claims folder.  Moreover, 
the veteran was given the opportunity to present evidence and 
testimony before an RO hearing officer and the Board.  The 
veteran was given notice that the VA would help her obtain 
evidence but that it was up to the veteran to inform the VA 
of that evidence.  It seems clear that the VA has given the 
veteran every opportunity to express her opinion with respect 
to her claims, the VA has obtained all known documents that 
would substantiate the veteran's assertions; and, the veteran 
has undergone medical examinations so that the VA would have 
a complete picture of the disabilities at issue.

Given the foregoing, the Board finds that the RO has 
substantially complied with the Board's most recent 
development instructions in the Board's Remand of August 
2005.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate her claim for increased evaluations for her 
knees.  Nevertheless, in Dingess, the Court held that once 
service connection is granted, the claim is substantiated, 
and further notice as to the rating or effective date 
elements is not required.  Dingess v. Nicholson, slip op. at. 
15 (In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated - it has been proven, thereby rending 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to service has been fulfilled.)  
Hence, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  Here, the veteran is 
not prejudiced by the Board's consideration of her claim as 
VA has already met all notice and duty to assist obligations 
to the veteran under the VCAA.  In essence, the veteran in 
this case has been notified as to the laws and regulations 
governing increased evaluations.  She has, by information 
letters, rating decisions, SOCs, SSOCs, and various Board 
actions, been advised of the evidence considered in 
connection with her appeal and what information VA and the 
veteran would provide.  She has been told what the VA would 
do to assist her with her claim and the VA has obtained all 
documents it has notice thereof that would assist in the 
adjudication of the veteran's claim.  Thus, the Board finds 
that there has been no prejudice to the veteran that would 
warrant further notification or development.  As such, the 
veteran's procedural rights have not been abridged, and the 
Board will proceed with appellate review.  Bernard, 4 Vet. 
App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2005) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2005) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issues now before 
the Board, the appeal stems from the veteran's disagreement 
with an evaluation assigned in conjunction with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

As reported, the veteran has appealed the disability 
evaluations assigned for disabilities affecting both of her 
knees.  Throughout the appeals process, she has asserted that 
she suffers from pain in both knees that is only moderately 
relieved through the use of pain medications.  She has said 
that they swell, they are stiff, and that they "lock".  As 
such, she believes that the disability evaluations that have 
been assigned are too low and that the evidence supports 
evaluations in excess of the previously assigned amounts.  

Both of the veteran's knee disabilities, classified as 
patellofemoral syndrome, were initially rated pursuant to 
Diagnostic Code 5257, which indicates that slight impairment 
of either knee, including recurrent subluxation or lateral 
instability, will warrant a 10 percent evaluation.  38 C.F.R. 
Part 4 (2005).  A 20 percent evaluation requires moderate 
impairment, and a 30 percent evaluation requires severe 
impairment.  The VA Schedule for Rating Disabilities (Rating 
Schedule) provides that the range of motion of the knee is 
zero degrees on extension to 140 degrees on flexion.  38 
C.F.R. § 4.71, Plate II (2005).

It is possible for a veteran to have separate and distinct 
manifestations from the same injury, which would permit 
rating under several diagnostic codes.  The critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994) (where a veteran with a 
service-connected facial injury sought an increased rating, 
the veteran's disability was to be properly assigned 
compensable ratings under separate codes for disfigurement, 
tender and painful scars and muscle injury).

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee 
disability rated under Diagnostic Code 5257 to warrant a 
separate rating for arthritis based on x-ray findings and 
limitation of motion, limitation of motion under Diagnostic 
Code 5260 or Diagnostic Code 5261 need not be compensable but 
must at least meet the criteria for a zero-percent rating.  
In addition, a separate rating for arthritis could also be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59 (2005).  See VAOPGCPREC 9-98 (Multiple Ratings for 
Musculoskeletal Disability and Applicability of 38 C.F.R. §§ 
4.40, 4.45 and 4.59).  Moreover, if the evidence shows 
compensable limitation of both flexion and extension, two 
separate disability ratings may be assigned.  VAOPGCPREC 9-
2004.  The Board is bound by this precedent opinion.  38 
U.S.C.A. § 7104(c) (West 2002).

Traumatic arthritis, Diagnostic Code 5010 (of 38 C.F.R. Part 
4 (2005)), is rated pursuant to the criteria found under 38 
C.F.R. Part 4, Diagnostic Code 5003 (2005) (degenerative 
arthritis).  This code provides that compensation may be 
awarded (1) when limitation of motion meets the schedular 
criteria for the joint(s) affected and is objectively 
confirmed, such as by swelling, muscle spasm, or satisfactory 
evidence of painful motion; (2) when objectively confirmed 
limitation of motion is not sufficient to warrant a 
compensable schedular evaluation, 10 percent is assigned for 
each major joint or minor joint group affected; (3) when 
there is no limitation of motion, 10 or 20 percent will be 
assigned depending on the degree of incapacity, if there is 
x-ray evidence of 2 or more major joints or minor joint 
groups.  Hicks v. Brown, 8 Vet. App. 417, 420 (1995).

38 C.F.R. § 4.59 (2005) notes that crepitation on flexion 
identifies diseased points of contact, and together with 
Diagnostic Code 5003 deems painful motion from x-ray 
documented arthritis to be limited motion, even without 
actually limited motion and even though motion is possible 
beyond where pain sets in, and warrants a minimum 10 percent 
rating for each joint affected.

Limitation of motion of either knee may be rated pursuant to 
Diagnostic Codes 5260 or 5261, for limitation of flexion or 
extension of the leg.  38 C.F.R. Part 4 (2005).  Under 
Diagnostic Code 5260, a 10 percent evaluation applies where 
flexion is limited to 45 degrees.  A 20 percent evaluation 
requires flexion limited to 30 degrees, and a 30 percent 
evaluation requires flexion limited to 15 degrees.  
Diagnostic Code 5261 provides for a 10 percent evaluation for 
extension limited to 10 degrees.  A 20 percent evaluation 
requires extension limited to 15 degrees, and a 30 percent 
evaluation requires extension limited to 20 degrees.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, and extension limited to 45 degrees warrants a 50 
percent evaluation.  See 38 C.F.R. Part 4 (2005).

Because ankylosis, either favorable or unfavorable, of either 
knee has not been documented or diagnosed, the diagnostic 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 5256 
(2005) are not for application.

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 
38 C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board must consider the "functional loss" of 
a musculoskeletal disability under 38 C.F.R. § 4.40 (2005).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (2005).  
The factors involved in evaluating, and rating, disabilities 
of the joints include:  weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2005).  These 
factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors, which must be considered when rating the 
veteran's joint injury.  See DeLuca, 202 Vet. App. 202, 206- 
07 (1995).

As reported above, the veteran has undergone numerous 
examinations of both knees over the course of this appeal.  
Measurements of flexion and extension have been taken.  Those 
measurements are provided below.

Date of 
Exam
Normal 
Flexion 
(Degree
s)
Measure
d 
Flexion
Right
(Degree
s)
Measure
d 
Flexion 
Left 
(Degree
s)
Normal 
Extensi
on 
(Degree
s)
Measure
d 
Extensi
on 
Right 
(Degree
s)
Measure
d 
Extensi
on Left 
(Degree
s)
January 
1999
140
120
120
0
N/A
N/A
May 
2000
140
100
100
0
N/A
N/A
August 
2003
140
100
116
0
+2
+2
Nov. 
2004
140
80-110
80-120
0
0
0
Decembe
r 2005
140
112
120
0
0
0

The veteran's private medical records indicate that she had 
surgery on her right knee on July 11, 2003.  For a period of 
approximately fourteen months prior to the surgery, the 
veteran had complaints of pain, restriction of motion, and 
"popping".  There was also swelling and crepitus present.  
However, prior to May 2002, the veteran did not have these 
symptoms.  These medical records, from Dr. D. E. D., further 
indicate that the veteran's symptoms and manifestations from 
May 2002 to July 2003 were not constant or consistently 
present.  She did receive cortisone shots to relieve the pain 
and swelling.  However, as noted, in July 2003, she did 
undergo surgery to correct/reduce the symptoms.  
Nevertheless, the Board also notes that prior to May 2002, 
the veteran's private medical records were silent for 
treatment involving either knee.  

In conjunction with her initial claim for benefits, the 
veteran underwent a VA Compensation and Pension Examination 
of her knees in January 1999.  Before the examination, the 
veteran complained of difficulty of standing on her feet for 
extended periods of time.  She complained of pain in the 
knees that was relieved when she was off of her feet.  She 
admitted that she did not use any type of brace or other 
appliances for the knees.  

When the right knee was examined, the doctor found no edema, 
effusion, weakness, tenderness, redness, or heat.  The same 
was true of the left knee.  Crepitus was not reported and the 
strength of both legs was found to be "normal".  X-ray 
films of the knees were normal and did not show any type of 
bony abnormalities or arthritis.  

Another VA examination was accomplished in May 2000.  The 
veteran again complained of pain and difficulty in traversing 
steps.  She stated that she was undergoing physical therapy, 
using topical ointments, and ingesting pain relievers.  Upon 
examination, the examiner noted that the left and right knees 
did not reveal gross swelling, erythema, warmth, or crepitus.  
Both knees were stable and laxity was not found.  X-ray films 
showed evidence of minimal degenerative joint disease in the 
right knee but not degenerative joint disease in the left.  

A third examination was done in December 2002.  The veteran 
told the examiner that neither of her knees limited her 
ability to function or perform normal daily activities.  Pain 
was not shown during the examination.  Nevertheless, when the 
veteran performed squatting exercises, she did complain of 
bilateral anterior knee pain.  Crepitus of either was not 
discovered but there was some tenderness along the medial 
joint line.  There was no evidence of subluxation or laxity.  
Arthritis of the right knee was shown via x-ray films.

The veteran sat for an additional examination of her knees in 
November 2004.  As she had in the past, the veteran 
complained of pain in both knees.  She further complained of 
stiffness, swelling, "popping", and weakness.  She did 
admit, however, that she did not use braces for the knees.  
The physical examination of the veteran failed to find 
crepitus, but there was some joint effusion on the right 
knee.  Both knees were tender to palpation.  Nevertheless, 
subluxation and instability of either knee was not shown.  X-
ray films continued to show minimal degenerative arthritis of 
the right knee with no degenerative arthritis of the left 
knee.  

On the basis of this medical evidence, along with the written 
statements and testimony provided by the veteran, should the 
veteran's disabilities be assigned higher evaluations?  Upon 
a review of the evidence, it is the conclusion of the Board 
that it does not.  

Until the veteran underwent the VA Exam of May 15, 2000, the 
record was negative for findings of arthritis.  Even then, 
arthritis was only found in the right knee.  Throughout this 
appeal, arthritis has never been shown by x-ray films with 
respect to the left knee.  Yet, even though arthritis was 
found, the same medical report documented minor restriction 
of motion.  Muscle spasms and tissue atrophy were not found.  
Although the veteran complained of instability, laxity or 
instability was not reported on examination.  Pain was 
described but weakness was not found.

The veteran's limitation of motion alone does not warrant a 
compensable evaluation pursuant to 38 C.F.R. Part 4, 
Diagnostic Codes 5261 and 5260 (2005).  The veteran's 
extension was not limited to 10 degrees and her flexion was 
not limited to 45 degrees.  Moreover, medical examiners did 
not report that the veteran's functional ability has been 
restricted due to the right knee injury.  Therefore, it is 
the conclusion of the Board that the appellant's overall 
level of functional impairment taken into consideration with 
the medical evidence in this case preponderates against 
finding that limitation of motion warrants more than the 
noncompensable evaluation assigned prior to May 15, 2000, for 
the right knee, or greater than the 10 percent assigned for 
the period of May 15, 2000, to July 11, 2003.  The evidence 
is not so balanced that there is any doubt on this point that 
could be resolved in the appellant's favor.  38 U.S.C.A. § 
5107(b) (West 2002 & Supp 2005).  With regard to the claimed 
instability of the knee, it was not shown in the medical 
reports prior or after May 15, 2000.  There was no showing of 
ankylosis or dislocated cartilage with episodes of locking.  
In effect, the criteria for a compensable evaluation for a 
right knee disability prior to May 15, 2000, under any 
pertinent Diagnostic Code have not been met.  

Additionally, normal range of motion for the knee is from 0 
degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71a, 
Plate II (2005).  From the date of her claim to the present, 
the veteran's right knee extension has not been limited.  
With respect to flexion, the veteran's flexion was reported 
in January 1999 to be 120 degrees.  This is out of 140 
degrees for normal range of motion.  In May 2000, flexion was 
reported to be 100 degrees.  Because there is only minimal 
limitation of motion, the veteran does not qualify for a 
compensable evaluation pursuant to Diagnostic Codes 5260 and 
5261.  38 C.F.R. Part 4 (2005).

A review of the medical evidence also indicates that despite 
the veteran's claim to the contrary, there was no objective 
evidence of recurrent lateral instability of the right knee.  
That is, there was no competent evidence suggesting that a 
compensable evaluation should be assigned pursuant to the 
rating criteria found at 38 C.F.R. Part 4, Diagnostic Code 
5257 (2005).  Also, because the examiner failed to find any 
increase in functional disability prior to May 15, 2000, the 
preponderance of the evidence is against a compensable 
evaluation for a right knee disability.

For the time period from May 15, 2000 to July 11, 2003, it is 
the conclusion of the Board that the evidence only supports a 
10 percent disability evaluation but no higher.  Such an 
evaluation is based upon the findings of arthritis with 
slight limitation of motion.  The medical evidence during 
this time does not show instability or laxity of the right 
knee.  The veteran does not use a brace and while she fears 
"popping" of the knee, the medical evidence does not show 
specific treatment for the "giving out" of the knee.  That 
same evidence does not suggest that the knee inhibits the 
veteran's ability to function and accomplish daily tasks.  
While she suffers from pain, she does take medications to 
relieve the pain.  Hence, it is the decision of the Board 
that the evidence does not support an evaluation in excess of 
10 percent because the criteria for an evaluation in excess 
of 10 percent under any pertinent Diagnostic Code have not 
been met.  

Finally, with respect to her right knee, after August 31, 
2003, the evidence does support an evaluation of 20 percent 
but no higher.  The medical evidence indicates that the right 
knee is tender to palpation.  Nevertheless, right knee 
extension has not been limited.  With respect to flexion, the 
veteran's flexion has been limited by 30 to 60 degrees.  Yet, 
flexion must be limited to 15 degrees for a rating of 30 
percent.  The veteran's flexion measurements are not limited 
to 15 degrees.  Muscle spasms and tissue atrophy have not 
been found.  Although the veteran complained of instability, 
laxity or instability has not been reported on examination.  
Pain has been described but weakness has not been found.  
Moreover, medical examiners have not reported that the 
veteran's functional ability has been restricted due solely 
to the right knee disability.  Therefore, it is the 
conclusion of the Board that the appellant's overall level of 
functional impairment taken into consideration with the 
medical evidence in this case preponderates against finding 
that limitation of motion, along with arthritis, warrants 
more than the current 20 percent evaluation now assigned.  

The same line of reasoning also applies for the left knee.  
The evidence does not show that either before or after May 1, 
2003, that traumatic arthritis of the left knee has been 
diagnosed or found on x-ray films.  It is not until May 2003 
that the medical evidence suggests that the left knee 
disability range of motion is more than slightly affected.  
Moreover, the veteran's extension of the knee has not been 
affected - it is only the flexion of the knee that has.  

When examined either before May 1, 2003, or after that date, 
crepitus has not been repeatedly found.  However, after that 
date, pain with tenderness has become a significant symptom.  
During the course of the appeal, muscle spasms and tissue 
atrophy have not been found.  Although the veteran has 
complained of instability, laxity or instability has not been 
found on examination at any time.  Pain has been reported but 
weakness has not been found. The veteran does take 
medications to relieve his knee pain. 

The veteran's limitation of motion alone does not warrant an 
evaluation in excess of 10 percent after May 1, 2003 pursuant 
to 38 C.F.R. Part 4, Diagnostic Codes 5261 (2005).  The 
veteran's flexion has not been limited to 30 degrees.  
Therefore, it is the conclusion of the Board that the 
appellant's overall level of functional impairment taken into 
consideration with the medical evidence in this case 
preponderates against finding that limitation of motion 
warrants more than the evaluation assigned prior to May 1, 
2003, and the compensable evaluation assigned after that 
date.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant higher ratings for 
either knee at any time during the course of this appeal.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8, Vet. App. 202 (1995).  It is not disputed that the 
veteran has some limitation of motion of the knees and that 
there is some pain on motion.  Yet, the Board finds that the 
previously assigned disability evaluations adequately 
compensate her for her limitation of motion, pain, and 
functional loss.  Limited motion of the knee results in a 
certain level of functional loss.  However, there is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use. 

The evidence is not so balanced that there is any doubt on 
this point that could be resolved in the appellant's favor.  
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2005).  In light of 
the above, the Board finds that the preponderance of the 
evidence is against her claim.  Also, the Board concludes 
that based on the above, there is no evidence that the 
veteran's disabilities addressed above have been more severe 
any time during the period of this initial evaluation to 
warrant different previously assigned staged ratings.  
Fenderson, 12 Vet. App. 119.

In reaching the above determination, the Board considered 
whether either of the veteran's service-connected 
disabilities standing alone presents an exceptional or 
unusual disability picture, as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Significantly, however, no evidence has been presented 
showing factors such as a marked interference with employment 
beyond that interference contemplated in the assigned ratings 
or frequent periods of hospitalization, due solely to either 
of the veteran's service-connected knee disabilities, as to 
render impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) 
are not met.


ORDER

1.  Entitlement to a compensable evaluation prior to May 15, 
2000, for a right knee disability, on appeal from an initial 
grant of service connection, is denied.

2.  Entitlement to an evaluation in excess of 10 percent, 
after May 15, 2000, but prior to July 11, 2003, for a right 
knee disability, on appeal from an initial grant of service 
connection, is denied.

3.  Entitlement to an evaluation in excess of 20 percent, 
after August 31, 2003, for a right knee disability, on appeal 
from an initial grant of service connection, is denied.

4.  Entitlement to a compensable evaluation prior to May 2, 
2003, for a left knee disability, on appeal from an initial 
grant of service connection, is denied.

5.  Entitlement to an evaluation in excess of 10 percent, 
after May 1, 2003, for a left knee disability, on appeal from 
an initial grant of service connection, is denied.




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


